Ray, J.
The only question sought to be raised in this court, in this case, is as to the sufficiency of the evidence to *442sustain the finding and judgment. The following is the assignment of errors:
J. Davis and J. W. Sansberry, for appellant.
W. It. Pierse and H. D. Thompson, for appellee.
“Í.-. The court erred in finding for the appellee.
“2...'.'The finding of the court is contrary to the evidence.
“ 3.,; ' The finding of the court is contrary to both law and evidence, and the finding should have been for the appellant.”
Thes.e were all reasons why the court should have granted a new trial, and if the refusal of the court to do so had been assigned for error, a question would have been presented in this court for determination. There is, however, no available error assigned.
The judgment is affirmed, with costs.